Petitioner's petition for a writ prohibiting Judge Iten from presiding further in circuit court case number 18-CF-1401 is granted as the petitioner's motion to disqualify the judge filed in the circuit court is deemed legally sufficient. See Kline v. JRD Mgmt. Corp., 165 So. 3d 812, 814 (Fla. 1st DCA 2015) ("[T]he standards for disqualification do not turn on a demonstration of actual bias or partiality on the part of the judge or the judge's own perception of his or her impartiality. Rather, disqualification is required where the facts alleged and established, which must be taken as true, would place a reasonably prudent person in fear of not receiving a fair and impartial proceeding."). Accordingly, a successor judge shall be immediately appointed pursuant to Florida Rule of Judicial Administration 2.215(b)(4).
BLACK and ROTHSTEIN-YOUAKIM, JJ., Concur.
ATKINSON, J., would deny the petition for writ of prohibition.